DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-32, 53, 58,59, 62-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1.  Claim 1 recites the limitation “the at least one of nitrogen and oxygen being present at less than about 20 mol% of the electrically semiconducting material and the at least one of nitrogen and oxygen” in the claim language.   Applicant’s originally filed specification in paragraph [0059], for the composition of the layer may be characterized as SC[Ox], SC[Ny], or SC[OXNz]. "SC" suitably comprises the electrically semiconducting composition. X may be in-8- the range of between about 0.01 and less than 2, y may be in the range of between about 0.01 and less than 4/3, and z may be in the range of 0.01 and (less than 4-2x)/3.
While applicant has written support for X may be in-8- the range of between about 0.01 and less than 2, y may be in the range of between about 0.01 and less than 4/3, and z may be in the range of 0.01 and less than (4-2x)/3.
Applicant does not have written support for values of x, y, or z less than 0.01.
If applicant feels this is incorrect, applicant is welcomed to contact the examiner on where support can be found in the originally filed specification.
Claims 2-32, 53, 58,59, 62-69 are rejected for dependence upon a 112(a) rejected instance claim.

Regarding claim 3.  Claim 3 recites the limitation “the at least one of nitrogen and oxygen being present at less than about 20 mol% of the electrically semiconducting material and the at least one of nitrogen and oxygen” in the claim language. The claimed range includes a value of less than 0.01. However, Applicant’s originally filed specification in paragraph [0059], for the composition of the layer may be characterized as SC[Ox], SC[Ny], or SC[OXNz]. "SC" suitably comprises the electrically semiconducting composition. X may be in-8- the range of between about 0.01 and less than 2, y may be in the range of between about 0.01 and less than 4/3, and z may be in the range of 0.01 and less than (4-2x)/3.
While applicant has written support for X may be in-8- the range of between about 0.01 and less than 2, y may be in the range of between about 0.01 and less than 4/3, and z may be in the range of 0.01 and less than (4-2x)/3.
Applicant does not have written support for values of x, y, or z less than 0.01. Thus, Applicant does not have written support for the claimed range of less than 0.2. 
If applicant feels this is incorrect, applicant is welcomed to contact the examiner on where support can be found in the originally filed specification.
Claims 4-11, 59, 62-69 are rejected for dependence upon a 112(a) rejected instance claim.     

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32, 53, 58, 59, 62-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1.  Claim 1 recites the limitation the at least one of nitrogen and oxygen being present at less than about 20 mol% of the electrically semiconducting material and the at least one of nitrogen and oxygen in the claim language
It is unclear to the examiner as to what applicant is attempting to claim in this limitation.  It is unclear how the at least one nitrogen and oxygen being present at less than about 20 mol% of the at least one of nitrogen and oxygen.
For the purpose of examination, examiner shall interpret the at least one of nitrogen and oxygen being present at less than about 20 mol% of the electrically semiconducting material and the at least one of nitrogen and oxygen to be the at least one of nitrogen and oxygen being present at less than about 20 mol% of the electrically semiconducting material.
Claims 2-32, 53, 58,59, 62-29 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claims 58.  Claim 58 recites the limitation wherein the electrically semiconducting material of the amorphous resistance-switching layer is Si-AlO1.5.  This would give a mol % of oxygen to be about 30%.  
Claim 58 depends upon claim 1, whereas claim 1 requires the at least one of nitrogen and oxygen being present at less than about 20 mol% of the electrically semiconducting material and the at least one of nitrogen and oxygen.
It is unclear to the examiner how the mol % of oxygen in Si-AlO1.5   when claim 1 requires oxygen being present at less than about 20 mol% of the electrically semiconducting material and the at least one of nitrogen and oxygen.
  
Regarding claim 64. Claim 3 on which claim 64 recites “the electrically semiconducting material of the amorphous resistance-switching layer is characterized as SC[Ox], SC[Ny], or SC[OxNz], wherein x, y or z is less than about 0.2. However, claim 64 recites Si-SiN4/3 in which y=4/3 which is greater than 0.2. Therefore, the claims are considered indefinite. 

Regarding claim 65. Claim 3 on which claim 65 recites “the electrically semiconducting material of the amorphous resistance-switching layer is characterized as SC[Ox], SC[Ny], or SC[OxNz], wherein x, y or z is less than about 0.2. However, claim 65 recites Si-SiO2 in which x=2 which is greater than 0.2. Therefore the claims are considered indefinite

Regarding claim 66. Claim 3 on which claim 66 recites “the electrically semiconducting material of the amorphous resistance-switching layer is characterized as SC[Ox], SC[Ny], or SC[OxNz], wherein x, y or z is less than about 0.2. However, claim 66 recites Si-AlN in which y=1 which is greater than 0.2. Therefore the claims are considered indefinite
 
Regarding claim 67. Claim 3 on which claim 67 recites “the electrically semiconducting material of the amorphous resistance-switching layer is characterized as SC[Ox], SC[Ny], or SC[OxNz], wherein x, y or z is less than about 0.2. However, claim 67 recites Si-SiHfO2 in which x=2 which is greater than 0.2. Therefore the claims are considered indefinite. 

Regarding claim 68.  Claim 3 on which claim 68 recites “the electrically semiconducting material of the amorphous resistance-switching layer is characterized as SC[Ox], SC[Ny], or SC[OxNz], wherein x, y or z is less than about 0.2. However, claim 68 recites Ge-SiN4 in which y=4 which is greater than 0.2. Therefore the claims are considered indefinite

Regarding claim 69. Claim 3 on which claim 69 recites “the electrically semiconducting material of the amorphous resistance-switching layer is characterized as SC[Ox], SC[Ny], or SC[OxNz], wherein x, y or z is less than about 0.2. However, claim 69 recites Si-CO in which x=1 which is greater than 0.2. Therefore the claims are considered indefinite

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12-26, 28-32, 53, 59, 60, 61, 70, 71, 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (WO 2013/151675).

Regarding claim 1. Yang et al discloses a device, comprising: 
an amorphous resistance-switching layer ([0093], i.e. the amorphous resistance-switching layers that comprises an electrically insulating composition, and an electrically conducting composition) comprising: 
an electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition)
the electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition) having at least one of nitrogen and oxygen as electronegative element dopants (Page 17, [0101], i.e. An insulating oxynitride may have the formula AOxNy) doped within the electrically semiconducting material  ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition) so as to decrease the electrical conductivity ([0078], i.e. The resistance of the mixture increases) of the electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition),
the at least one of nitrogen and oxygen being present at less than about 20 mol% of the electrically semiconducting material and the at least one of nitrogen and oxygen ([0094], i.e. from about 0.5 percent to about 90 percent by molar percentage of the amorphous resistance-switching layer comprises the electrically conducting composition.  Examiner makes note that a 90% molar percentage of the amorphous resistance-switching layer comprises the electrically conducting composition leaves 10 mol% of the nitrogen and/or oxygen),
the amorphous resistance-switching layer ([0093], i.e. the amorphous resistance-switching layers that comprises an electrically insulating composition, and an electrically conducting composition) having a cross-sectional dimension in the range of about 0.5 nm to about 60 nm ([0095], i.e. The amorphous resistance-switching layer may suitably have a thickness in the range of from about 1 nm to about 60 nm); 
and at least one electrode in electronic communication with the amorphous resistance-switching layer ([0015], i.e. The general structure of the device is a layered thin film set between at least two electrodes and capable of switching between two resistance states, one state having a relatively larger resistance compared to a second state). 
the limitation “the electrically semiconducting material having at least one of nitrogen and oxygen as electronegative element dopants doped within the electrically semiconducting material” is product-by-process limitation within a device claim.
As such the device claim only requires the electrically semiconducting material having at least one of nitrogen and oxygen as electronegative element within the electrically semiconducting material.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").

Regarding claim 2. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses wherein the amorphous resistance-switching layer has a thickness in the range of from about 1 nm to about 30 nm (Page 23, claim 19, wherein the distance between at least one pair of electrodes is from about 8 to about 30 nanometers).

Regarding claim 3. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses wherein the electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition) of the amorphous resistance-switching layer is characterized as SC[Ox], SC[Ny] (Page 17, [0100], i.e. an insulating nitride may have a formula of ANx. A may be, e.g., B, Al, Ga, In, C, Si, Ge, Sn, or any combination thereof.; Thus, ANx can be SiN.), or SC[OxNz], wherein SC comprises the electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition) and wherein x is less than about 0.2, wherein y is less than about 0.2, and wherein x+z is less than about 0.2 (Page 27, claim 52, i.e. composition comprises a silicon-containing species SiOxNy, termed Si(O,N), wherein x is from 0 to 2 and y=4/3-2x/3 is from 0 to 4/3.)
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 4. Yang et al discloses all the limitations of the device of claim 3 above.
Yang et al further discloses wherein SC comprises an elemental semiconductor, a group IV compound semiconductor, a group III-V semiconductor, a group II-VI semiconductor, a group IV-VI semiconductor, a group II-V semiconductor, or any combination thereof (Page 17, [0100], A may have a valence of 3 to 4 in some embodiments. A may be, e.g., B, Al, Ga, In, C, Si, Ge, Sn, or any combination thereof). 

Regarding claim 5. Yang et al discloses all the limitations of the device of claim 4 above.
Yang et al further discloses wherein the elemental semiconductor comprises Si, Ge, Se, Te, or any combination thereof (Page 17, [0100], A may have a valence of 3 to 4 in some embodiments. A may be, e.g., B, Al, Ga, In, C, Si, Ge, Sn, or any combination thereof). 

Regarding claim 6. Yang et al discloses all the limitations of the device of claim 4 above.
Yang et al further discloses wherein the group IV compound semiconductor comprises SiC, GeC, or any combination thereof (Page 17, [0100] A may have a valence of 3 to 4 in some embodiments. A may be, e.g., B, Al, Ga, In, C, Si, Ge, Sn, or any combination thereof).

Regarding claim 7. Yang et al discloses all the limitations of the device of claim 3 above.
Yang et al further discloses wherein SC comprises PbSnTe, Ti2SnTe5, Ti2GeTe5, CuCl, Cu2S, Bi2Te3, PbI2, MoS2, GaSe, SnS, Bi2S3, GaMnAs, InMnAs, CdMnTe, PbMnTe, CuInSe2, AgGaS2, ZnSiP2, AsS3, PtSi, BiI3, HgI2, TiBr, AgS, FeS2, Cu2ZnSnS4, or any combination thereof (Page 17, [0098], i.e. an insulating oxide suitably has the formula AOx. A (of AOx) may be a metal. A non-exhaustive listing of suitable metals includes, e.g., Be, Mg, Ca, Sr, Ba, Sc, Y, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, B, Al, Ga, In, Si, Ge, Sn, Pb, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, or any combination thereof). 

Regarding claim 8. Yang et al discloses all the limitations of the device of claim 4 above.
Yang et al further discloses wherein the group III-V semiconductor has the formula AB and wherein in A comprises B, Al, Ga, or In, and wherein B comprises N, P, As, or Sb (Page 17, [0100], i.e. an insulating nitride may have a formula of ANx; A may have a valence of 3 to 4 in some embodiments. A may be, e.g., B, Al, Ga, In, C, Si, Ge, Sn, or any combination thereof).

Regarding claim 12. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses wherein the amorphous resistance-switching layer further comprises a metal (Page 17, [0102], i.e. the conducting composition suitably includes a metal).

Regarding claim 13. Yang et al discloses all the limitations of the device of claim 12 above.
Yang et al further discloses wherein the metal comprises Li, Na, K, Rb, Cs, Be, Mg, Ca, Sr, Ba, Sc, Y, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, B, Al, Ga, In, C, Si, Ge, Sn, Pb, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, or any combination thereof (Page 17, [0102], i.e. The conducting composition suitably includes a metal. Exemplary metals include, e.g., Pt, Pd, Ni, Au, Ag, Cu, Zn, Cd, Hg, Al, Ga, In, Tl, Ge, Sn, Pb, Sb, Bi Ir, Os, Re, W, Ta, Hf, La, Rh, Ru, Tc, Mo, Nb, Zr, Y, Co, Fe, Mn, Cr, V, Ti, Sc, Be, Mg, Ca, Sr, Ba, Li, Na, K, Rb, Cs or any combination thereof).
 
Regarding claim 14. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses further comprising an additional layer in contact with the amorphous resistance-switching layer (Page 17, [0096-0097], i.e. It should be understood that the present disclosure includes embodiments in which a device includes one, two, three, four, or even more layers of amorphous material as described herein. In devices that feature multiple layers, there is no requirement that any two layers be identical to one another in terms of composition, shape, or characteristics. It should also be understood that a device may include two or more layers that are individually addressable. This may be accomplished by physically placing a layer into contact with an electrode (or physically disrupting electrical contact between a layer and an electrode. It may also be accomplished by addressing electrodes individually via a controller or other device. Insulating compositions may include, e.g., an insulating oxide, an insulating nitride, an insulating oxynitride, or any combination thereof). 

Regarding claim 15. Yang et al discloses all the limitations of the device of claim 14 above.
Yang et al  further discloses wherein the additional layer has a cross-sectional dimension in the range of from about 0.3 nm to about 10 nm ([0095], i.e. The amorphous resistance-switching layer may suitably have a thickness in the range of from about 1 nm to about 60 nm);
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 16. Yang et al discloses all the limitations of the device of claim 14 above.
Yang et al further discloses wherein the additional layer comprises Li, Na, K, Rb, Cs, Be, Mg, Ca, Sr, Ba, Sc, Y, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, B, Al, Ga, In, C, Si, Ge, Sn, Pb, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, or any combination thereof (Page 17, [0098-0099], i.e. an insulating oxide suitably has the formula AOx. A (of AOx) may be a metal. A non-exhaustive listing of suitable metals includes, e.g., Be, Mg, Ca, Sr, Ba, Sc, Y, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, B, Al, Ga, In, Si, Ge, Sn, Pb, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, or any combination thereof). 

Regarding claim 17. Yang et al discloses all the limitations of the device of claim 14 above.
Yang et al further discloses wherein the additional layer comprises AOx, wherein A comprises Li, Na, K, Rb, Cs, Be, Mg, Ca, Sr, Ba, Sc, Y, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, B, Al, Ga, In, Si, Ge, Sn, Pb, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, a nitride ANx, wherein A comprises B, Al, Ga, In, C, Si, Ge, or Sn, or an oxynitride AONy, wherein A comprises B, Al, Ga, In, Si, Ge, or Sn. or any combination thereof (Page 17, [0098], i.e. an insulating oxide suitably has the formula AOx. A (of AOx) may be a metal. A non-exhaustive listing of suitable metals includes, e.g., Be, Mg, Ca, Sr, Ba, Sc, Y, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, B, Al, Ga, In, Si, Ge, Sn, Pb, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, or any combination thereof).

Regarding claim 18. Yang et al discloses all the limitations of the device of claim 14 above.
Yang et al further discloses wherein the additional layer comprises an oxynitride AOxNyMz, wherein A comprises B, Al, Ga, In, C, Si, Ge, Sn, or any combination thereof, and M comprises of Li, Na, K, Rb, Cs, Be, Mg, Ca, Sr, Ba, Sc, Y, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, Pb, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, or any combination thereof (Page 10, [0064], i.e. Fig. 7(a)-(f) depicts example I-V and R-V curves of another embodiment of the present invention using amorphous SiN4/3-M, where M=Al, Cr, Cu, Ta, and Pt, and amorphous SiOxNy-Pt, with the combination of Mo and Pt electrodes). 

Regarding claim 19. Yang et al discloses all the limitations of the device of claim 14 above.
Yang et al further discloses wherein the additional layer comprises C, Si, Ge, B2O3, Al2O3, Ga2O3, In2O3, Sc2O3, Y2O3, La2O3, SiO2, GeO2, SnO2, TiO2, ZrO2, HfO2, VO2, Nb2O5, Ta2O5, BN, AlN, Si3N4, Ge3N4, SiC, GeC or any combination thereof (Page 17, [0097-0099], i.e. Insulating compositions may include, e.g., an insulating oxide. An insulating oxide suitably has the formula AOx. A non-exhaustive listing of suitable metals includes, e.g., Be, Mg, Ca, Sr, Ba, Sc, Y, Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Tc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, B, Al, Ga, In, Si, Ge, Sn, Pb, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, or any combination thereof). 

Regarding claim 20. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses wherein the electrically semiconducting species ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition) at least one of Si and Ge (Page 17, [0100], i.e. an insulating nitride may have a formula of ANx. A may be, e.g., B, Al, Ga, In, C, Si, Ge, Sn, or any combination thereof). 

Regarding claim 21. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses wherein the one or more electronegative elements dopants comprise O and N (Page 17, [0101], i.e. An insulating oxynitride may have the formula AOxNy). 

Regarding claim 22. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses wherein the electrically semiconducting species ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition) comprises Si (Page 17, [0100], i.e. an insulating nitride may have a formula of ANx. A may have a valence of 3 to 4 in some embodiments. A may be, e.g., B, Al, Ga, In, C, Si, Ge, Sn, or any combination thereof). 

Regarding claim 23. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses wherein the device is configured as a resistive memory device, as a capacitive memory device, or both (Page 18, [0105], i.e. Also provided are memory devices that include a resistive switching device according to the present disclosure. A memory device may include at least two stable resistance states. The resistance states may be adapted for multi-bit non-volatile data storage). 

Regarding claim 24. Yang et al discloses all the limitations of the device of claim 23 above.
Yang et al further discloses wherein the device is a memory device having at least two resistance states (Page 18, [0105], i.e. Also provided are memory devices that include a resistive switching device according to the present disclosure. A memory device may include at least two stable resistance states. The resistance states may be adapted for multi-bit non-volatile data storage).

Regarding claim 25. Yang et al discloses all the limitations of the device of claim 23 above.
Yang et al further discloses wherein the device is characterized as being a non-volatile memory device having two or more stable states (Page 18, [0105], i.e. also provided are memory devices that include a resistive switching device according to the present disclosure. A memory device may include at least two stable resistance states. The resistance states may be adapted for multi-bit non-volatile data storage).

Regarding claim 26. Yang et al discloses all the limitations of the device of claim 23 above.
Yang et al further discloses wherein the device has two resistance states having non-volatile resistances that differ by at least 5% (Page 10, [0061], i.e. the mixture shows a low initial resistance~ 300 Ω and this low resistance state is stable under a negative bias. Under a positive bias, it is still stable below 4.5 V, but the resistance suddenly increases to a larger value around approximately 400 Ω when the bias exceeded 4.5 V). 

Regarding claim 28. Yang et al discloses all the limitations of the device of claim 14 above.
Yang et al further discloses wherein the additional layer is disposed between the amorphous resistance-switching layer and the electrode (Page 17, [0096-0097], i.e. It should be understood that the present disclosure includes embodiments in which a device includes one, two, three, four, or even more layers of amorphous material as described herein. In devices that feature multiple layers, there is no requirement that any two layers be identical to one another in terms of composition, shape, or characteristics. It should also be understood that a device may include two or more layers that are individually addressable. This may be accomplished by physically placing a layer into contact with an electrode (or physically disrupting electrical contact between a layer and an electrode. It may also be accomplished by addressing electrodes individually via a controller or other device. Insulating compositions may include, e.g., an insulating oxide, an insulating nitride, an insulating oxynitride, or any combination thereof).

Regarding claim 29. Yang et al discloses all the limitations of the device of claim 14 above.
Yang et al further discloses wherein the additional layer (Page 17, [0096-0097], i.e. It should be understood that the present disclosure includes embodiments in which a device includes one, two, three, four, or even more layers of amorphous material as described herein. In devices that feature multiple layers, there is no requirement that any two layers be identical to one another in terms of composition, shape, or characteristics. It should also be understood that a device may include two or more layers that are individually addressable. This may be accomplished by physically placing a layer into contact with an electrode (or physically disrupting electrical contact between a layer and an electrode. It may also be accomplished by addressing electrodes individually via a controller or other device. Insulating compositions may include, e.g., an insulating oxide, an insulating nitride, an insulating oxynitride, or any combination thereof) is disposed between the amorphous resistance-switching layer and a gate electrode (Page 13, [0077], i.e. the trapping event also increases the energy of the nearby conductive material sites due to the electrostatic interaction energy, acting as an isolated floating gate that prevents the electron from passing through the nearby region). 

Regarding claim 30. Yang et al discloses all the limitations of the device of claim 14 above.
Yang et al further discloses wherein the additional layer comprises N, O, S, F, Cl, Br, or I (Page 17, [0101], i.e. An insulating oxynitride may have the formula AOxNy).

Regarding claim 31. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses wherein the device comprises two or more terminals ([0093], i.e. and at least two electrodes capable of electrical contact with the amorphous resistance-switching layer). 

Regarding claim 32. Yang et al discloses all the limitations of the device of claim 11 above.
Yang et al further discloses wherein the device comprises one or more gate electrodes (Page 13, [0077], i.e. the trapping event also increases the energy of the nearby conductive material sites due to the electrostatic interaction energy, acting as an isolated floating gate that prevents the electron from passing through the nearby region).

Regarding claim 53. Yang et al discloses all the limitations of the device of claim 1 above.
Yang et al further discloses wherein the semiconducting material is a doped semiconductor of n-type or p-type ([0053], i.e. all p-type or n-type doped silicon and other semiconductors).

Regarding claim 59. Yang et al discloses all the limitations of the device of claim 3 above.
Yang et al further discloses wherein the electrically semiconducting material of the amorphous resistance-switching layer is Si[Ox] (Page 27, claim 52, i.e. composition comprises a silicon-containing species SiOxNy, termed Si(0,N), wherein x is from 0 to 2 and y=4/3-2x/3 is from 0 to 4/3.) 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 60. Yang et al discloses a device, comprising: 
an amorphous resistance-switching layer ([0093], i.e. the amorphous resistance-switching layers that comprises an electrically insulating composition, and an electrically conducting composition) consisting of: 
an electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition)
the electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition) having at least one of nitrogen and oxygen as electronegative element dopants (Page 17, [0101], i.e. An insulating oxynitride may have the formula AOxNy) doped within the electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition) so as to decrease the electrical conductivity ([0078], i.e. The resistance of the mixture increases) of the electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition),
the amorphous resistance-switching layer ([0093], i.e. the amorphous resistance-switching layers that comprises an electrically insulating composition, and an electrically conducting composition) having a cross-sectional dimension in the range of about 0.5 nm to about 60 nm ([0095], i.e. The amorphous resistance-switching layer may suitably have a thickness in the range of from about 1 nm to about 60 nm); 
and at least one electrode in electronic communication with the amorphous resistance-switching layer ([0015], i.e. The general structure of the device is a layered thin film set between at least two electrodes and capable of switching between two resistance states, one state having a relatively larger resistance compared to a second state). 
the limitation “the electrically semiconducting material having at least one of nitrogen and oxygen as electronegative element dopants doped within the electrically semiconducting material as to decrease the electrical conductivity of the electrically semiconducting material” is product-by-process limitation within a device claim.
As such the device claim only requires the electrically semiconducting material having at least one of nitrogen and oxygen as electronegative element within the electrically semiconducting material.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").

Regarding claim 61. Yang et al discloses a device, comprising: 
an amorphous resistance-switching layer ([0093], i.e. the amorphous resistance-switching layers that comprises an electrically insulating composition, and an electrically conducting composition) comprising: 
a binary mixture of an electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition) having at least one of nitrogen and oxygen (Page 17, [0101], i.e. An insulating oxynitride may have the formula AOxNy) ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition) decreasing the electrical conductivity ([0078], i.e. The resistance of the mixture increases) of the electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition),
the amorphous resistance-switching layer ([0093], i.e. the amorphous resistance-switching layers that comprises an electrically insulating composition, and an electrically conducting composition) having a cross-sectional dimension in the range of about 0.5 nm to about 60 nm ([0095], i.e. The amorphous resistance-switching layer may suitably have a thickness in the range of from about 1 nm to about 60 nm); 
and at least one electrode in electronic communication with the amorphous resistance-switching layer ([0015], i.e. The general structure of the device is a layered thin film set between at least two electrodes and capable of switching between two resistance states, one state having a relatively larger resistance compared to a second state). 

Regarding claim 62.  The device of claim 3, wherein the electrically semiconducting material of the amorphous resistance-switching layer is SiNx (Page 27, claim 52, i.e. composition comprises a silicon-containing species SiOxNy, termed Si(O,N), wherein x is from 0 to 2 and y=4/3-2x/3 is from 0 to 4/3.)

Regarding claim 63. The device of claim 3, wherein the electrically semiconducting material of the amorphous resistance-switching layer is SiO (Page 27, claim 52, i.e. composition comprises a silicon-containing species SiOxNy, termed Si(O,N), wherein x is from 0 to 2 and y=4/3-2x/3 is from 0 to 4/3.)

Regarding claim 70. Yang et al discloses a device, comprising: 
an amorphous resistance-switching layer ([0093], i.e. the amorphous resistance-switching layers that comprises an electrically insulating composition, and an electrically conducting composition) comprising: 
an electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition)
wherein the electrically semiconducting material of the amorphous resistance-switching layer is characterized as SC[Ox], wherein SC comprises the electrically semiconducting material and wherein x is from about 0.01 to about 0.2.(Page 27, claim 52, i.e. composition comprises a silicon-containing species SiOxNy, termed Si(O,N), wherein x is from 0 to 2 and y=4/3-2x/3 is from 0 to 4/3.)
the amorphous resistance-switching layer ([0093], i.e. the amorphous resistance-switching layers that comprises an electrically insulating composition, and an electrically conducting composition) having a cross-sectional dimension in the range of about 0.5 nm to about 60 nm ([0095], i.e. The amorphous resistance-switching layer may suitably have a thickness in the range of from about 1 nm to about 60 nm); 
and at least one electrode in electronic communication with the amorphous resistance-switching layer ([0015], i.e. The general structure of the device is a layered thin film set between at least two electrodes and capable of switching between two resistance states, one state having a relatively larger resistance compared to a second state). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 71. Yang et al discloses a device, comprising: 
an amorphous resistance-switching layer ([0093], i.e. the amorphous resistance-switching layers that comprises an electrically insulating composition, and an electrically conducting composition) comprising: 
an electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition)
wherein the electrically semiconducting material of the amorphous resistance-switching layer is characterized as SC[Ny], wherein SC comprises the electrically semiconducting material and wherein y is from about 0.01 to less than 0.9 (Page 27, claim 52, i.e. composition comprises a silicon-containing species SiOxNy, termed Si(0,N), wherein x is from 0 to 2 and y=4/3-2x/3 is from 0 to 4/3.)
the electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition) having at least one of nitrogen and oxygen as electronegative element dopants (Page 17, [0101], i.e. An insulating oxynitride may have the formula AOxNy) doped within the electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition) so as to decrease the electrical conductivity ([0078], i.e. The resistance of the mixture increases) of the electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition),
the amorphous resistance-switching layer ([0093], i.e. the amorphous resistance-switching layers that comprises an electrically insulating composition, and an electrically conducting composition) having a cross-sectional dimension in the range of about 0.5 nm to about 60 nm ([0095], i.e. The amorphous resistance-switching layer may suitably have a thickness in the range of from about 1 nm to about 60 nm); 
and at least one electrode in electronic communication with the amorphous resistance-switching layer ([0015], i.e. The general structure of the device is a layered thin film set between at least two electrodes and capable of switching between two resistance states, one state having a relatively larger resistance compared to a second state). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 72. Yang et al discloses a device, comprising: 
an amorphous resistance-switching layer ([0093], i.e. the amorphous resistance-switching layers that comprises an electrically insulating composition, and an electrically conducting composition) comprising: 
an electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition)
wherein the electrically semiconducting material of the amorphous resistance-switching layer is characterized as SC[OxNz], wherein SC comprises the electrically semiconducting material ([0013], i.e. the amorphous layer comprising a composition of an electrically conducting composition, and an electrically insulating aluminum-containing or silicon-containing composition) and wherein x is from about 0.01 to about 1.3 and wherein z is from about 0.01 and less than 0.9. (Page 27, claim 52, i.e. composition comprises a silicon-containing species SiOxNy, termed Si(0,N), wherein x is from 0 to 2 and y=4/3-2x/3 is from 0 to 4/3.)
the amorphous resistance-switching layer ([0093], i.e. the amorphous resistance-switching layers that comprises an electrically insulating composition, and an electrically conducting composition) having a cross-sectional dimension in the range of about 0.5 nm to about 60 nm ([0095], i.e. The amorphous resistance-switching layer may suitably have a thickness in the range of from about 1 nm to about 60 nm); 
and at least one electrode in electronic communication with the amorphous resistance-switching layer ([0015], i.e. The general structure of the device is a layered thin film set between at least two electrodes and capable of switching between two resistance states, one state having a relatively larger resistance compared to a second state). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (WO 2013/151675) as applied to claim 4 above, and further in view of Yukawa et al (U.S. 8,399,881).

Regarding claim 9. Yang et al discloses all the limitations of the device of claim 4 above.
Yang et al further discloses wherein the group II-VI semiconductor has the formula AB, wherein A comprises Zn, Cd, or Hg (Page 17, [0099], i.e. A (of AOx) may be a metal. A listing of suitable metals includes, e.g. Zn)
Yang et al fails to explicitly disclose wherein the group II-VI semiconductor has the formula AB, wherein B comprises S, Se, or Te.
Yukawa et al teaches wherein the group II-VI semiconductor has the formula AB, wherein A comprises Zn, Cd, or Hg, and wherein B comprises S, Se, or Te (Col 8, line 45, i.e. ZnSO4).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device as disclosed in Yang et al with the wherein the group II-VI semiconductor has the formula AB, wherein A comprises Zn, Cd, or Hg, and wherein B comprises S, Se, or Te as disclosed by Yukawa et al.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The use of ZnSO4 in Yukawa et al provides for the predictable result of providing a highly-reliable, inexpensive, and nonvolatile memory device and a semiconductor device including the memory device (Yukawa et al, abstract).

Regarding claim 10. Yang et al discloses all the limitations of the device of claim 4 above.
Yang et al further discloses wherein the group IV-VI semiconductor has the formula AB, wherein A comprises Sn or Pb (Page 17, [0099], i.e. A (of AOx) may be a metal. A listing of suitable metals includes, e.g. Sn), 
Yang et al fails to explicitly disclose wherein the group IV-VI semiconductor has the formula AB, wherein B comprises S, Se or Te.
Yukawa et al further discloses wherein the group IV-VI semiconductor has the formula AB, wherein A comprises Sn or Pb, and wherein B comprises S, Se or Te (Col 8, line 44, i.e. SnSO4).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device as disclosed in Yang et al with the wherein the group IV-VI semiconductor has the formula AB, wherein A comprises Sn or Pb, and wherein B comprises S, Se or Te as disclosed by Yukawa et al.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The use of SnSO4 in Yukawa et al provides for the predictable result of providing a highly-reliable, inexpensive, and nonvolatile memory device and a semiconductor device including the memory device (Yukawa et al, abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (WO 2013/151675) as applied to claim 4 above, and further in view of Thornburg (U.S. 3,975,755).
 
Regarding claim 11. Yang et al discloses all the limitations of the device of claim 4 above.
Yang et al further discloses wherein the group II-V semiconductor has the formula A3B2, wherein A comprises Cd or Zn, (Page 17, [0099], i.e. A (of AOx) may be a metal. A listing of suitable metals includes, e.g. Zn)
Yang et al further discloses wherein the group II-V semiconductor has the formula A3B2, wherein B comprises P, As, or Sb.
Thornburg teaches wherein the group II-V semiconductor has the formula A3B2, wherein A comprises Cd or Zn, and wherein B comprises P, As, or Sb (Col 4, line 4-5, i.e. metastable hypereutectic Cd3As2).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device as disclosed in Yang et al with the wherein the group II-V semiconductor has the formula A3B2, wherein B comprises P, As, or Sb as disclosed by Thornburg.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The use of metastable hypereutectic Cd3As2 in Thornburg provides for the predictable result of a switching device that is highly resistant to devitrification (Thornburg, Col 1, lines 24-25).
 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (WO 2013/151675) as applied to claim 23 above, and further in view of Bednorz et al (U.S. 6,990,008).

Regarding claim 27. Yang et al discloses all the limitations of the memory device of claim 23 above.
Yang et al further discloses wherein the device has two resistance states (Page 18, [0105], i.e. also provided are memory devices that include a resistive switching device according to the present disclosure. A memory device may include at least two stable resistance states.
Yang et al fails to explicitly disclose wherein the device has two resistance states having non-volatile capacitances that differ by at least 3%. 
Bednorz et al teaches wherein the device has two resistance states having non-volatile capacitances that differ by at least 3% (Col. 5, lines 30-33, i.e. With this ratio of the maximum and minimum values of the conductivity of the switching member 18, a ratio Chigh/Clow of the capacitance values of the capacitor 2 of at least 10 to 100 or even higher can easily be achieved). 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the device as disclosed in Yang et al with the wherein the device has two resistance states having non-volatile capacitances that differ by at least 3% as disclosed by Bednorz et al.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The use of with this ratio of the maximum and minimum values of the conductivity of the switching member, a ratio Chigh/Clow of the capacitance values of the capacitor 2 of at least 10 to 100 or even higher can easily be achieved in Bednorz et al provides for the predictable result of the change in conductance of the switching member will give rise to measurable change in device capacitance and may offer faster switching speeds, lower power consumption, and potentially lower manufacturing costs than currently available devices using existing technologies (Bednorz et al, Col 3, lines 17-22).

Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive. 

Rejections under 35 U.S.C. 102.  Regarding claim 1.  Applicant argues:
The office action, however, does not identify disclosure in Yang that teaches these 
features, in particular the feature in claim 1 of "... the at least one of nitrogen and oxygen being present at less than about 20 mol% of the electrically semiconducting material and the at least one of nitrogen and oxygen," and "less than about 20 mol%" is below Yang's teaching that "[in] AOx. X may have a value in the range from about 0.2 [i.e., 20 mol%] to 4.5 [i.e., 82 mol%]".2 Accordingly, because the office does not identify disclosure in Yang that teaches oxygen and/or nitrogen being present at less than about 20 mol%, independent claim 1 and all related claims3 are novel over Yang. 

Applicant is arguing that Yang does not disclose teaches oxygen and/or nitrogen being present at less than about 20 mol%, independent claim 1 and all related claims3 are novel over Yang.
	However, as cited in the rejection above, Yang discloses applicant’s claimed invention.
	Applicant’s arguments are not persuasive.

Rejections under 35 U.S.C. 102.  Regarding claim 58.  Applicant argues:
For completeness, applicant also notes that claim 58 is novel over Yang. More 
specifically, claim 58 recites the device of claim 1 in which the of the amorphous resistance- switching layer is Si-AlOi1.5, and the office does not identify disclosure in Yang that teaches or suggests such a composition. 

	Regarding claim 58.  Applicant argues that that Yang does note teach the electrically semiconducting material of the amorphous resistance-switching layer is Si-AlO1.5.  
	However claim 58 was rejected under 112(a) scope of enablement.
Claim 58 recites the limitation wherein the electrically semiconducting material of the amorphous resistance-switching layer is Si-AlO1.5.  This would give a mol % of ogygen to be about 30%.  
Claim 59 depends upon claim 1, whereas claim 1 requires the at least one of nitrogen and oxygen being present at less than about 20 mol% of the electrically semiconducting material and the at least one of nitrogen and oxygen.
It is unclear to the examiner how the mol % of oxygen is 30 % when claim 1 requires oxygen being present at less than about 20 mol% of the electrically semiconducting material and the at least one of nitrogen and oxygen.
Applicant’s arguments are not persuasive.

	Rejections under 35 U.S.C. 102.  Regarding claim 59.  Applicant argues:
For completeness, applicant also notes that claim 58 is novel over Yang. More 
specifically, claim 58 recites the device of claim 3, wherein the electrically semiconducting material of the amorphous resistance-switching layer is Si[Ox], and the office does not identify disclosure in Yang that teaches or suggests this feature. 

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Applicant’s arguments are not persuasive.

Rejections under 35 U.S.C. 102.  Regarding claim 60.  Applicant argues:
For completeness, applicant also notes that claim 60 is novel over Yang. More 
specifically, claim 60 recites ".. . an amorphous resistance-switching layer consisting of: an electrically semiconducting material, the electrically semiconducting material having at least one of nitrogen and oxygen as electronegative element dopants doped within the electrically semiconducting material so as to decrease the electrical conductivity of the electrically semiconducting material ... ." (emphasis added). The office, however, does not identify disclosure in Yang that teaches or suggests this feature. 
More specifically, to the extent Yang teaches an amorphous resistance-switching layer, applicant notes that such a layer does not "consist[] of: an electrically semiconducting material, the electrically semiconducting material having at least one of nitrogen and oxygen as electronegative element dopants doped within the electrically semiconducting material so as to decrease the electrical conductivity of the electrically semiconducting material" (emphasis added). Instead, Yang's switching layers comprise "[1] a composition of an electrically conducting composition and [2] an electrically insulating aluminum-containing or silicon- containing composition." Accordingly, because the office does not identify in Yang a layer that consists of "an electrically semiconducting material, the electrically semiconducting material having at least one of nitrogen and oxygen as electronegative element dopants doped within the electrically semiconducting material so as to decrease the electrical conductivity of the electrically semiconducting material," claim 60 is novel over Yang. 

Applicant appears to be arguing that Yang does not teach an amorphous resistance-switching layer comprising an electrically semiconducting material, the electrically semiconducting material having at least one of nitrogen and oxygen as electronegative element dopants doped within the electrically semiconducting material so as to decrease the electrical conductivity of the electrically semiconducting material because Yang paragraphs teach only a mixture of an electrically conducting species and a separate electrically insulating aluminum containing or silicon-containing species, and the paragraphs do not make any mention of (1) a semiconducting material; (2) the use of nitrogen and/or oxygen as dopants; or (3) the use of dopants so as to decrease the electrical conductivity of the semiconducting material.
However, applicant’s disclosure in paragraph [0006] states the disclosed technology achieves this by adding an insulating species (e.g., an electronegative element) into a semiconducting species. 
Applicant’s further disclose states As one illustrative example, the disclosed compositions may be obtained by mixing O or N into Si, or by mixing an insulating oxide (such as Al.sub.2O.sub.3 or HfO.sub.2) or insulating nitride (such as Si.sub.3N.sub.4 or MN) into Si.
As such, the prior art of record discloses applicant’s claimed invention.
Applicant’s arguments are not persuasive.

Furthermore, Applicant is arguing that Yang does not disclose applicant’s claim language because the prior art does not dope oxygen or nitrogen into a semiconductor species.
Applicant appears to be arguing a process of manufacturing rather than the device itself.

"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").
Further Applicant’s further disclose states As one illustrative example, the disclosed compositions may be obtained by mixing O or N into Si, or by mixing an insulating oxide (such as Al.sub.2O.sub.3 or HfO.sub.2) or insulating nitride (such as Si.sub.3N.sub.4 or MN) into Si.
Applicant further argues that Yang does not teach making a material less conductive by adding oxygen or nitrogen to a semiconductor.
Applicant appears to be arguing the process of making a device rather than the device itself.
Applicant’s figures 2 through 15 disclose device parameters with voltage, resistance, and current parameters. Conductivity is inversely proportional to resistance.  The less conductive a device is will make it for resistive.
The prior art in figures 7a through 8d which shows voltage, resistance, and current parameters in the same range.
Applicant’ has not claimed any conductivity that does not read on the prior art of record. 
As such, the prior art of record discloses applicant’s claimed invention.
Applicant’s arguments are not persuasive.

Rejections under 35 U.S.C. 102.  Regarding claim 61.  Applicant argues:
For completeness, applicant also notes that claim 61 is novel over Yang. More 
specifically, claim 61 recites ".. . an amorphous resistance-switching layer comprising: a binary mixture of an electrically semiconducting material and at least one of nitrogen and oxygen, the at least one of nitrogen and oxygen decreasing the electrical conductivity of the electrically semiconducting material" (emphasis added). Although paragraph [0098] of Yang mentions compounds having the formula AOx, applicant notes that Yang paragraph [0098] states that such compounds are "insulating oxide[s]," not binary mixtures. Accordingly, claim 61 is novel over Yang. 

Applicant appears to be arguing a process of making the device.
However, as cited in the rejection above.  Yang discloses applicant’s claimed invention.
Applicant’s arguments are not persuasive.

Rejections under 35 U.S.C. 102.  Regarding claims 70-72.  Applicant argues:
For completeness, applicant notes that claims 70-72 are novel, as the proportions of O and/or N in these claims are below the minimum values given in Yang for those proportions.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Furthermore, as cited in the rejection above, Yang discloses the limitations of applicant’s claims 70-72.
Applicant’s arguments are not persuasive.

Regarding 103 rejection.  Applicant argues:
The office action suggests that applicant's claims are obvious over Yang in view of U.S. Publication No. 2011/0266512 ("Chen '512") (claims 2 and 15); U.S. Patent No. 8,399,881 ("Yukawa") (claims 9-10); U.S. Patent No. 3,975,755 ("Thornburg") (claim 11); and U.S. Patent No. 6,990,008 ("Bednorz") (claim 27).4 But because the office does not identify disclosure in these references that teaches or suggests every feature of these claims, the office should reconsider and withdraw these rejections, as one of skill in the art who begins with Yang could only arrive at claim 1 by proceeding contrary to Yang's own teaching. 
More specifically, applicant's claim 1 provides the feature of "an electrically 
semiconducting material, the electrically semiconducting material having at least one of nitrogen 
Page 15 of 19 and oxygen as electronegative element dopants doped within .. the at least one of nitrogen and oxygen being present at less than about 20 mol% of the electrically semiconducting material and the at least one of nitrogen and oxygen" (emphasis added). In contrast, to the extent Yang teaches the presence of oxygen, that oxygen is present at from "from about 0.2 [i.e., 20 mol%] to 4.5 [i.e., 82 mol%].5 Thus, Yang's proportion of oxygen lies above the maximum proportion of oxygen specified in applicant's claim - and the office does not identify any disclosure in Yang (or any other reference) to establish that a person of ordinary skill in the art would (1) read Yang's disclosure regarding oxygen; and then (2) depart from Yang's teaching and attempt to use a proportion of oxygen that is below the minimum amount of oxygen that Yang describes. 

 
Applicant is arguing that Yang does not disclose teaches oxygen and/or nitrogen being present at less than about 20 mol%, independent claim 1 and all related claims3 are novel over Yang.
	However, as cited in the rejection above, Yang discloses applicant’s claimed 1 invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant’s arguments are not persuasive.

Applicant further argues:
A further review of Yang makes clear that a person of ordinary skill would not depart 
from Yang in order to arrive at claim 1. Indeed, a review of Yang confirms that doing so would be contrary to Yang's overall teaching. 
More specifically (and as applicant explained in previous submissions and during the January 5, 2022 interview), applicant's claimed technology is directed toward introducing electronegative dopants into a semiconducting material so as to decrease the electrical conductivity of the semiconducting material, thereby making the semiconducting material more insulating.6 In contrast, Yang introduces a conducting metal into an insulating material, which metal provides electrons so to make the insulating material more conducting, not more insulating.7  Thus, while Yang seeks to increase conductivity, applicant's technology seeks to 
decrease conductivity - which is precisely the opposite of Yang's objective. By analogy, just as one who seeks to travel in a western direction would not then do the opposite and travel in an eastern direction, one who reads Yang's teaching to increase conductivity would not then do the opposite and decrease conductivity, as applicant has claimed. 
As the MPEP explains, "[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious."8 Appl
Applying this well-settled rule to the present matter makes clear that relying on Yang to arrive at applicant's claimed technology is contrary to the MPEP, as arriving at applicant's technology requires (1) reading Yang's teaching to increase conductivity and increase conductive character; and then (2) departing from that teaching to instead decrease conductivity and decrease conductive character. Thus, because one who begins with Yang could only arrive at applicant's claims by proceeding opposite to Yang's teaching and thus proceeding contrary to the MPEP, applicant's claims are not obvious over Yang. 
Accordingly, because the office does not establish that a person of skill in the art would begin with Yang and arrive at applicant's claim 1 - and because the office does not identify disclosure in any of the other cited references that cures Yang's deficiencies - the office should withdraw the rejections of dependent claims 2, 9-11, 15, and 27. 

Applicant is arguing that Yang does not disclose applicant’s claim language because the prior art does not dope oxygen or nitrogen into a semiconductor species.
Applicant appears to be arguing a process of manufacturing rather than the device itself.
the limitation “the electrically semiconducting material having at least one of nitrogen and oxygen as electronegative element dopants doped within the electrically semiconducting material” is product-by-process limitation within a device claim.
As such the device claim only requires the electrically semiconducting material having at least one of nitrogen and oxygen as electronegative element within the electrically semiconducting material.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").

Applicant further argues that Yang does not teach making a material less conductive by adding oxygen or nitrogen to a semiconductor.
Applicant appears to be arguing the process of making a device rather than the device itself.
Applicant’s figures 2 through 15 disclose device parameters with voltage, resistance, and current parameters. Conductivity is inversely proportional to resistance.  The less conductive a device is will make it for resistive.
The prior art in figures 7a through 8d which shows voltage, resistance, and current parameters in the same range.
Applicant’ has not claimed any conductivity that does not read on the prior art of record. 
As such, the prior art of record discloses applicant’s claimed invention.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             /SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822